Per Curiam.

It is unnecessary to decide whether or not article 40 is a general arbitration clause since the dispute in this instance is as to a matter which, by article 39, is specifically made subject to arbitration by way of appeal from a decision of the architect. Although respondent’s demand for arbitration was, under article 39, premature since served before the architect had rendered a decision, that irregularity should not destroy respondent’s rights to have the dispute arbitrated now that the architect, as shown by the record here, has issued his certifications in writing that respondent has breached the contract and that nothing is due respondent thereon.
The order should be affirmed, with costs.